Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Henry Davis appeals the district court’s orders denying his self-styled Fed. R.Crim.P. 36 motion to correct a clerical error in his criminal judgment, as well as its order denying his amended Rule 36 motion to correct a clerical error in his presentenee investigation report. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. See United States v. Davis, No. 8:00-cr-00424-PJM-2 (D.Md. May 11, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.